DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 11369875. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features claimed in claims 1-23 of instant application has been disclosed by claims 1-24 of U.S. Patent No. 11369875.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17236277. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features claimed in claims 1-23 of instant application has been disclosed by claims 1-26 of copending Application No. 17236277.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10, 13-15, 17, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAHASHI et al. [US20180178126], hereinafter TAKAHASHI.
Regarding claim 1, TAKAHASHI discloses a non-transitory computer-readable storage medium having stored therein a game program to be executed by a processor of a first information processing apparatus ([0073], “a multiplayer element for competing with a second player can be added to a game that includes a battle element in which a first player chases an enemy character through a maze and escapes from the enemy character through the maze in a home area, while maintaining the fun of a single player game for battling the enemy character”), the game program causing the processor to: 
communicate with second information processing apparatuses of a plurality of opponents and start execution of a first game such that a timing of starting game play is the same as those of the plurality of opponents ([0439], “each game may be provided to the terminal device 20 using a single server device 10, or a server system may be implemented by a plurality of server devices 10 that operate in synchronization, and each game may be provided to the terminal device 20 using the server system”); 
control a player object on the basis of an operation by a player in the first game (Fig. 4, CAA); 
transmit first game data regarding a game state of the first game, to each of the second information processing apparatuses; acquire second game data regarding a game state of a second game executed in each of the second information processing apparatuses; sequentially generate a display image including a first image indicating the game state of the first game and a second image indicating the game state of the second game based on the acquired second game data (Figs. 4-8); 
cause a first obstructing object for obstructing advancement of the first game to appear in the first game on the basis of a predetermined rule ([0258], “processing for determining whether or not a given obstruction triggering condition (to be described below) has been established between the first player character CAA moving along the path through the first area 5000 and the enemy character CAB, the first items OB1, OB3, or the second item OB2”); 
if the acquired second game data indicates that the player object operated by the opponent has successfully performed a predetermined action on the first obstructing object appearing in the second game, cause a second obstructing object to appear in the first game ([0092], “by establishing the given obstruction triggering condition, the first player can generate, as the obstruction event, at least one of introducing an obstruction object into the second area, increasing or reducing the number of enemy characters or items already existing in the second area, altering the type or condition of the enemy character or an item already existing in the second area, modifying the layout of the virtual walls in the second area, and altering the condition of the second player character” and [0337]-[0341]); and 
if an advancement impossible condition for the first game is satisfied during execution of the first game, end the first game and perform evaluation for the first game relative to the plurality of opponents on the basis of a timing of the ending ([0317], “The determination section 214B then monitors the respective physical strength values (HP) of the first player character CAA and the second player character CAA′ in order to determine whether or not the physical strength value (HP) of either thereof has decreased to zero within a time limit, and when the physical strength value (HP) of either the first player character CAA or the second player character CAA′ has decreased to zero, the determination section 214B determines that the player character whose physical strength value (HP) is at zero has lost (in other words, determines that the player character whose physical strength value (HP) is not at zero has won)”).
Regarding claim 2, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 1, wherein in the transmission of the first game data, if the player object has successfully performed the predetermined action on the first obstructing object in the first game, information for causing the second obstructing object to appear in the second game for a predetermined opponent is transmitted so as to be included in the first game data, the game program further causes the processor to, if the acquired second game data indicates that the second game for any of the opponents is made into an advancement impossible state by the second obstructing object that has appeared in the second game, give a predetermined reward to the player, and in the transmission of the first game data, if the first game is made into an advancement impossible state by the second obstructing object that has appeared in the first game, information for giving the predetermined reward to the opponent who has caused the second obstructing object to appear is transmitted so as to be included in the first game data ([0332]-[0336], and [0317], “The determination section 214B then monitors the respective physical strength values (HP) of the first player character CAA and the second player character CAA′ in order to determine whether or not the physical strength value (HP) of either thereof has decreased to zero within a time limit, and when the physical strength value (HP) of either the first player character CAA or the second player character CAA′ has decreased to zero, the determination section 214B determines that the player character whose physical strength value (HP) is at zero has lost (in other words, determines that the player character whose physical strength value (HP) is not at zero has won)”).
Regarding claim 3, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 2, wherein in the transmission of the first game data, if the first game is made into an advancement impossible state by the first obstructing object appearing in the first game, or if the first game is made into an advancement impossible state not due to the first obstructing object while the second obstructing object is not present in the first game, information for giving the predetermined reward to the opponent is not included in the first game data ([0320], “the determination section 214B cooperates with the game calculation section 215 to add a point to the score of the winning player, i.e. the score of the first player or the score of the second player, the scores being held in the user information 273, or to allow the winning player to play on a new game screen (in a new virtual space), or to provide the winning player with a bonus”).
Regarding claim 4, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 1, wherein the first game and the second game are the same game (Fig. 4 and [0162], “the server device 10 has a configuration which enables to provide an online game in which a terminal (a smartphone, a personal computer, a game device, or the like) connects to a terminal of another player through a network, and the terminals play the same game at the same time online so as to share the progress of the game”).
Regarding claim 5, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 4, wherein the predetermined rule is a rule set in common between the first game and the second game ([0332]-[0341]).
Regarding claim 9, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 1, wherein in the transmission of the first game data, if the player object has successfully performed the predetermined action on the first obstructing object, an appearance instruction for causing the same object as the first obstructing object to appear as the second obstructing object in the second game is further transmitted ([0092], “by establishing the given obstruction triggering condition, the first player can generate, as the obstruction event, at least one of introducing an obstruction object into the second area, increasing or reducing the number of enemy characters or items already existing in the second area, altering the type or condition of the enemy character or an item already existing in the second area, modifying the layout of the virtual walls in the second area, and altering the condition of the second player character” and [0337]-[0341]).
Regarding claim 10, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 1, wherein the second obstructing object is displayed in a display manner different from that of the first obstructing object ([0092], “by establishing the given obstruction triggering condition, the first player can generate, as the obstruction event, at least one of introducing an obstruction object into the second area, increasing or reducing the number of enemy characters or items already existing in the second area, altering the type or condition of the enemy character or an item already existing in the second area, modifying the layout of the virtual walls in the second area, and altering the condition of the second player character”).
Regarding claim 13, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 1, wherein a plurality of kinds are set for the second obstructing object, and the predetermined position for the second obstructing object to appear is adjusted in accordance with the kind of the second obstructing object ([0092], “by establishing the given obstruction triggering condition, the first player can generate, as the obstruction event, at least one of introducing an obstruction object into the second area, increasing or reducing the number of enemy characters or items already existing in the second area, altering the type or condition of the enemy character or an item already existing in the second area, modifying the layout of the virtual walls in the second area, and altering the condition of the second player character” and [0290], “Examples of types of movement algorithms include an escape type for moving in a direction away from the first player character CAA, a chase type for moving in a direction toward the first player character CAA, a random type for moving randomly, and a type for maintaining a predetermined positional relationship with the first player character CAA”).
Regarding claim 14, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 13, wherein adjustment is made so as not to cause the second obstructing object to appear at such a position that makes it impossible to advance the first game when the second obstructing object appears at the position ([0290], “Examples of types of movement algorithms include an escape type for moving in a direction away from the first player character CAA, a chase type for moving in a direction toward the first player character CAA, a random type for moving randomly, and a type for maintaining a predetermined positional relationship with the first player character CAA”).
Regarding claim 15, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 1, wherein in the transmission of the first game data, if the player object operated by the player has successfully performed the predetermined action on the second obstructing object that has appeared in the first game, information for causing the same object as the second obstructing object to appear, in at least one of the second games, as the second obstructing object in the second game, is transmitted so as to be included in the first game data ([0092], “by establishing the given obstruction triggering condition, the first player can generate, as the obstruction event, at least one of introducing an obstruction object into the second area, increasing or reducing the number of enemy characters or items already existing in the second area, altering the type or condition of the enemy character or an item already existing in the second area, modifying the layout of the virtual walls in the second area, and altering the condition of the second player character”).
Regarding claim 17, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 1, wherein the game program further causes the processor to decrease a time limit set in advance for the player, with elapse of time, if a predetermined condition regarding an action of the player object is satisfied in the first game, add a predetermined value to the time limit, end advancement of the first game, at least when the time limit reaches zero, and if advancement of the first game is ended, perform evaluation for a result of the first game relative to results of the plurality of second games, in accordance with a length of actual time that has elapsed since start of execution of the first game ([0317], “The determination section 214B then monitors the respective physical strength values (HP) of the first player character CAA and the second player character CAA′ in order to determine whether or not the physical strength value (HP) of either thereof has decreased to zero within a time limit, and when the physical strength value (HP) of either the first player character CAA or the second player character CAA′ has decreased to zero, the determination section 214B determines that the player character whose physical strength value (HP) is at zero has lost (in other words, determines that the player character whose physical strength value (HP) is not at zero has won)” and [0321], “a time limit is provided, but instead of providing a time limit, the competition may be continued until the physical strength value (HP) of one player character reaches zero”).
Regarding claim 18, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 17, wherein the predetermined condition regarding the action of the player object is that the player object has successfully performed the predetermined action on the first or second obstructing object ([0321], “a time limit is provided, but instead of providing a time limit, the competition may be continued until the physical strength value (HP) of one player character reaches zero” and [0351], “Further, for example, the determination section 214B sets the increase in the degree of achievement (the obstruction parameter) in accordance with the mode of the enemy character CAB, a parameter (a parameter such as a fighting strength or a physical strength value, for example) of the enemy character CAB, or the like when the enemy character CAB is caused to disappear. For example, the increase is set to be steadily greater as the fighting strength parameter or the physical strength value parameter increases”).
Regarding claims 21-23, please refer to the claim rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI, in view of Nakamura [US6007423].
Regarding claim 6, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 4. However, TAKAHASHI does not disclose wherein a plurality of game courses which are virtual game spaces to be game-played are included in the first game, the game program further causes the processor to select a game course from among a predetermined plurality of game courses on the basis of an operation by the player, at a time of game start, and generate one connected course by connecting, in a predetermined order, game courses selected by the player and the opponents, and the first game is a game using the connected course.
Nevertheless, Nakamura teaches in a like invention, a plurality of game courses which are virtual game spaces to be game-played are included in a virtual game, the game program further causes the processor to select a game course from among a predetermined plurality of game courses on the basis of an operation by the player, at a time of game start, and generate one connected course by connecting, in a predetermined order, game courses selected by the players, and the virtual game is a game using the connected course (col. 6, lines 10-15, “FIG. 4 presents a schematic diagram showing course parts and the course layout. FIG. 4 shows a course constructed by connecting ten course parts B1, B2, . . . , B10 which have been selected and whose connecting order has been decided at the beginning of the game, and a course part B11 which is to be connected to this course”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium as disclosed by TAKAHASHI, to have the connected course by connecting, in a predetermined order, game courses selected by the players, as taught by Nakamura, in order to provide the flexibility for the players to choose and create the game course thus making it more exciting to play the game. 
Regarding claim 8, the combination of TAKAHASHI and Nakamura discloses the non-transitory computer-readable storage medium according to claim 6, wherein in the selection of the game course, selectable game courses among the plurality of game courses are different on a player-by-player basis (Nakamura, col. 8, lines 42-46, “Specifically, with the individual course parts data remaining the same, a plurality of tables having different sets of probabilities are stored in the memory so that course layouts with different kinds of properties and different levels of difficulties can be constructed at random”).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI, in view of TSUNASHIMA [US20130137513].
Regarding claim 16, TAKAHASHI discloses the non-transitory computer-readable storage medium according to claim 1. However, TAKAHASHI does not explicitly teach wherein a third image for giving a pre-notice of appearing positions of the first obstructing object and the second obstructing object is generated so as to be included in the display image.
Nevertheless, TSUNASHIMA teaches a notice operation to give notice of appearing positions of game characters during the game play ([0171], “the notice operation may be an operation for indicating the position of a teammate character performing the "action for creating an open space"”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium as disclosed by TAKAHASHI, to have the notification operation of appearing positions, as taught by TSUNASHIMA, in order to provide more information to the players for them to play the game more strategically.
Examiner’s Note
The prior art does not demonstrate the features of claims 7, 11, 12, 19 and 20. However, they are rejected under double patenting rejection as presented above. They would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once the double patenting rejection is overcome by filing a terminal disclaimer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715